Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 7/11/2022.
In the Instant Amendment, Claim(s) 1, 2, 4, 6, 13, 14, 20, 21, 23 and 24 has/have been amended; Claim(s) 10, 15-19 and 22 was/were cancelled; Claim 25 has been added. Claim(s) 1, 19 and 21 is/are independent claims. Claims 1-9, 11-14, 20, 21 and 23-25 have been examined and are pending in this application.
The objections of claims 2, 4-11, 13, 14, 20, 21, 23 and 24 are withdrawn because of the amendment and the persuasive argument in the remark (page 9).
The rejections of claims 13 and 14 under 35 U.S.C 112(b) are withdrawn because of the amendment and the persuasive argument in the remark (page 9).

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 20 and 21, Applicant’s arguments in the remarks (pages 9-12) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“attachment member” in claim(s) 1, 20 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 depending from a cancelled claim render the claim indefinite because it is unclear to which claim it depends. For claim rejection purposes, claim 11 is interpreted as depending from claim 1.
Claim 20 recites the limitation "the wireless monitor module".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the antenna".  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 is also rejected for being dependent of the base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Hӧrger et al (US 6138697) in view of Olsson et al (US 20160305891 A1).
Regarding claim 1, Hӧrger teaches A camera ball, comprising:
a single camera (camera 7);
a housing body defining a single optical opening (40) for the single camera in a front side of the housing body, wherein the housing body is formed by two or more portions (34, 35) configured to enclose the single camera (Figs. 7); wherein the housing body includes a rear opening (30) diametrically opposite the camera opening (Figs. 7);
a plurality of protrusions (A1, A2 or 50) extending outwardly from the housing body, wherein the plurality of protrusions are disposed symmetrically about a center axis of the housing body (Figs. 6, 7, 10, 11);
a wireless transceiver (15) operatively connected to the single camera to receive imaging data therefrom (Figs. 5, 7; col. 5, lines 23-35);
an attachment member (hose connector 31) disposed within the rear opening configured to operatively connect an inspection rod to the cameral ball via the attachment member (Figs. 7; col. 7, lines 48-52),
but fails to teach
a flexible spring connected to the cameral ball via the attachment member.
However, in the same field of endeavor Olsson teaches
a flexible spring (spring 614) connected to the cameral ball via the attachment member (threads 612, extender 608 or threads 804) (Figs. 6, 8; paras. 0068, 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Olsson in Hӧrger to have a flexible spring connected to the cameral ball via the attachment member for controlling rigidity of sections near the camera allowing self-straightening the camera view yielding a predicted result.

Regarding claim 3, the combination of Hӧrger and Olsson teaches everything as claimed in claim 1. In addition, Hӧrger teaches wherein the housing body is spheroidal (Figs. 6-8, 10, 11).

Regarding claim 12, the combination of Hӧrger and Olsson teaches everything as claimed in claim 1. In addition, Hӧrger teaches wherein the housing body defines a plurality of interior features configured to nest each internal component therein (Figs. 7-9).


Claims 1-9, 11-14, 20, 21, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troglotech (“Troglotech Sewer Inspection Camera - T710 1-Inch Camera”, “https://www.youtube.com/watch?v=wAKwI6kb4tA”, 2013) in views of Zahnd et al (US 20160325321) and Olsson et al (US 20160305891 A1).
[AltContent: textbox (Fig. 1)]
    PNG
    media_image1.png
    1108
    1311
    media_image1.png
    Greyscale


[AltContent: textbox (Annotated Fig. 1)]
    PNG
    media_image2.png
    863
    611
    media_image2.png
    Greyscale

Annotated figure 1

[AltContent: textbox (Fig. 2)] 
    PNG
    media_image3.png
    1108
    1291
    media_image3.png
    Greyscale

[AltContent: textbox (Fig. 3)] 
    PNG
    media_image4.png
    1108
    1313
    media_image4.png
    Greyscale


Regarding claim 1, Troglotech teaches A camera ball, comprising:
a single camera (below the camera opening 7);
a housing body (10, 20) defining a single optical opening (the camera opening 7) for the single camera in a front side (10) of the housing body, wherein the housing body is formed by two or more portions (front and back portions 10, 20) configured to enclose the single camera (the above annotated figure 1);
a plurality of protrusions (there are at least two of 6 protrusions 1-6 disposed symmetrically about a center axis of the housing body, i.e. 1 & 4, 2 & 5 or 3 & 6) extending outwardly from the housing body, wherein the plurality of protrusions are disposed symmetrically about a center axis of the housing body (the above annotated figure 1),
but fails to teach
wherein the housing body includes a rear opening diametrically opposite the camera opening;
a wireless transceiver operatively connected to the single camera to receive imaging data therefrom;
an attachment member disposed within the rear opening configured to operatively connect an inspection rod to the cameral ball via the attachment member; and 
a flexible spring connected to the cameral ball via the attachment member.
However, in the same field of endeavor Zahnd teaches
wherein the housing body includes a rear opening (25) diametrically opposite the camera opening (Figs. 2, 3);
a wireless transceiver (WLAN module 30) operatively connected to the single camera (camera 11) to receive imaging data therefrom (Figs. 1-3; paras. 0072-0080);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zahnd in Troglotech to have wherein the housing body includes a rear opening diametrically opposite the camera opening; a wireless transceiver operatively connected to the single camera to receive imaging data therefrom for enabling an efficient wireless inspection and cleaning system by omission of additional power/data cables and reducing setup times yielding a predicted result.
Moreover, in the same field of endeavor Olsson teaches
an attachment member (608) disposed within the rear opening configured to operatively connect an inspection rod to the cameral ball via the attachment member (Figs. 6, 8; paras. 0068, 0069); and 
a flexible spring (614) connected to the cameral ball via the attachment member (Figs. 6, 8; paras. 0068, 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Olsson in the combination of Troglotech and Zahnd to have an attachment member disposed within the rear opening configured to operatively connect an inspection rod to the cameral ball via the attachment member; and a flexible spring connected to the cameral ball via the attachment member for attaching a high pressure rinsing system allowing wireless inspection and cleaning at the same time with self-straightening the camera view yielding a predicted result.

Regarding claim 2, the combination of Troglotech, Zahnd and Olsson teaches everything as claimed in claim 1. In addition, Troglogtech teaches wherein each of the plurality of protrusions (1-6) are integrally formed with the two or more portions of the housing body such that each protrusion forms a single piece with a respective portion of the housing (the above annotated figure 1).

Regarding claim 3, the combination of Troglotech, Zahnd and Olsson teaches everything as claimed in claim 1. In addition, Troglogtech teaches wherein the housing body is spheroidal (the above annotated figure 1).

Regarding claim 4, the combination of Troglotech, Zahnd and Olsson teaches everything as claimed in claim 2. In addition, Troglogtech teaches wherein the plurality of protrusions are or include one or more circumferential ribs (curved ribs 1-6) extending radially outwardly from the housing body, wherein the one or more circumferential ribs are curved along at least a portion of the two or more portions of the housing body (the above annotated figure 1).

Regarding claim 5, the combination of Troglotech, Zahnd and Olsson teaches everything as claimed in claim 4. In addition, Troglogtech teaches wherein the one or more circumferential ribs that extend radially outwardly starting from the optical opening, extending circumferentially and ending at a rear location of the housing body (the above annotated figure 1).

Regarding claim 6, the combination of Troglotech, Zahnd and Olsson teaches everything as claimed in claim 5. In addition, Zahnd teaches wherein the housing body includes a rear opening diametrically opposite the camera opening, wherein the rear location is the rear opening (24) (Figs. 1-3; paras. 0050-0052, 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zahnd in the combination of Troglotech, Zahnd and Olsson to have wherein the housing body includes a rear opening diametrically opposite the camera opening, wherein the rear location is the rear opening for attaching a high pressure rinsing hose allowing wireless inspection and cleaning at the same time yielding a predicted result.

Regarding claim 7, the combination of Troglotech, Zahnd and Olsson teaches everything as claimed in claim 6. In addition, Troglogtech teaches wherein the housing body further comprises one or more light openings (a light opening 1 between the rib pair 2 & 6) between one or more pairs of adjacent circumferential ribs and configured to receive a light (the above annotated figure 1).

Regarding claim 8, the combination of Troglotech, Zahnd and Olsson teaches everything as claimed in claim 7. In addition, Troglogtech teaches wherein the one or more light openings include a light opening disposed between each adjacent pair (the above annotated figure 1; a light opening 1 between the rib pair 2 & 6).

Regarding claim 9, the combination of Troglotech, Zahnd and Olsson teaches everything as claimed in claim 8. In addition, Troglogtech teaches wherein the one or more light openings are concentrically disposed around the camera opening (the above annotated figure 1).

Regarding claim 11, the combination of Troglotech, Zahnd and Olsson teaches everything as claimed in claim 10 (claim 1). In addition, Zahnd teaches further comprising an antenna hole (antenna hole 27) defined in a rear side (rear 23a) of the housing body and configured to allow an antenna (antenna 32 and antenna cable running through the antenna hole 27) to extend away from a direction of the camera (Figs. 1-3; paras. 0050-0052, 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zahnd in the combination of Troglotech, Zahnd and Olsson to have further comprising an antenna hole defined in a rear side of the housing body and configured to allow an antenna to extend away from a direction of the camera for optimizing antenna location enabling an efficient wireless inspection system yielding a predicted result.

Regarding claim 12, the combination of Troglotech, Zahnd and Olsson teaches everything as claimed in claim 10. In addition, Troglotech teaches wherein the housing body defines a plurality of interior features configured to nest each internal component therein (Figs. 1-3).

Regarding claim 13, the combination of Troglotech, Zahnd and Olsson teaches everything as claimed in claim 1. In addition, Troglotech teaches 
wherein the two or more portions of the housing body include a front portion and a rear portion, wherein the front portion (10) and rear portion (20) are configured to be attached together (annotated figure 1).
Troglotech further teaches the ribs of the front housing 10 and the ribs of the rear housing 20 are offset a bit and not completely aligned. However, making the ribs aligned is simply matter of design choice or adjustability.
Troglotech discloses the claimed invention except for “wherein the one or more circumferential ribs formed in the front portion and the one or more circumferential ribs formed in the rear portion are configured to align when the front and rear portions are attached”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have “wherein the one or more circumferential ribs formed in the front portion and the one or more circumferential ribs formed in the rear portion are configured to align when the front and rear portions are attached”, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954); or
Troglotech discloses the claimed invention except for “wherein the one or more circumferential ribs formed in the front portion and the one or more circumferential ribs formed in the rear portion are configured to align when the front and rear portions are attached”.  It would have been an obvious matter of design choice to have “wherein the one or more circumferential ribs formed in the front portion and the one or more circumferential ribs formed in the rear portion are configured to align when the front and rear portions are attached” since the applicant has not disclosed that “wherein the one or more circumferential ribs formed in the front portion and the one or more circumferential ribs formed in the rear portion are configured to align when the front and rear portions are attached” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the camera ball of Troglotech.

Regarding claim 14, the combination of Troglotech, Zahnd and Olsson teaches everything as claimed in claim 13. In addition, Zahnd teaches 
wherein the two or more portions are configured to be fastened together with one or more fasteners (Figs. 2, 3; para. 0065; front 10 and rear 23a are fastened together by means of threaded connection or a plug).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zahnd in the combination of Troglotech, Zahnd and Olsson to have wherein the two or more portions are configured to be fastened together with one or more fasteners for allowing internal components to be assembled and serviced easily when needed yielding a predicted result.

Regarding claim 20, Troglotech teaches An inspection system, comprising: 
a camera ball (the above annotated figure 1), the camera ball including: 
a single camera (below the camera opening 7);  
a housing body (10, 20) defining a single optical opening for the single camera in a front side of the housing body, 
wherein the housing body is formed by two or more portions (front and back portions 10, 20) configured to enclose the single camera; 
a plurality of protrusions (there are at least two of 6 protrusions 1-6 disposed symmetrically about a center axis of the housing body, i.e. 1 & 4, 2 & 5 or 3 & 6) extending outwardly from the housing body, wherein the plurality of protrusions are disposed symmetrically about a center axis of the housing body (the above annotated figure 1),
but fails to teach
wherein the housing body includes a rear opening diametrically opposite the camera opening;
a wireless transceiver operatively connected to the single camera to receive imaging data therefrom; 
wherein the wireless monitor module is configured to wirelessly connect to the wireless camera ball directly via the antenna to receive real-time imaging data from the camera; 
an attachment member disposed within the rear opening configured to operatively connect an inspection rod to the wireless cameral ball via the attachment member; and 
a flexible spring connected to the wireless cameral ball via the attachment member.
However, in the same field of endeavor Zahnd teaches
wherein the housing body includes a rear opening (25) diametrically opposite the camera opening (Figs. 2, 3);
a wireless transceiver (WLAN module 30) operatively connected to the single camera (camera 11) to receive imaging data therefrom (Figs. 1-3; paras. 0072-0080);
wherein the wireless monitor module (wireless display 50) is configured to wirelessly connect to the wireless camera ball directly via the antenna to receive real-time imaging data from the camera (Figs. 1-3; paras. 0072-0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zahnd in Troglotech to have wherein the housing body includes a rear opening diametrically opposite the camera opening; a wireless transceiver operatively connected to the single camera to receive imaging data therefrom; wherein the wireless monitor module is configured to wirelessly connect to the wireless camera ball directly via the antenna to receive real-time imaging data from the camera for enabling an efficient wireless inspection and cleaning system by omission of additional power/data cables and reducing setup times yielding a predicted result.
Moreover, in the same field of endeavor Olsson teaches
an attachment member (608) disposed within the rear opening configured to operatively connect an inspection rod to the wireless cameral ball via the attachment member (Figs. 6, 8; paras. 0068, 0069); and 
a flexible spring (614) connected to the wireless cameral ball via the attachment member (Figs. 6, 8; paras. 0068, 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Olsson in the combination of Troglotech and Zahnd to have an attachment member disposed within the rear opening configured to operatively connect an inspection rod to the wireless cameral ball via the attachment member; and a flexible spring connected to the wireless cameral ball via the attachment member for attaching a high pressure rinsing system allowing wireless inspection and cleaning at the same time yielding a predicted result

Regarding claim 21, Troglotech teaches A camera ball (Figs. 1-3), comprising:
a housing body (10, 20) comprising:
at least one optical opening (camera opening 7) for a camera in a front side (annotated fig. 1); and
one or more light openings (one of light openings 1-6) (annotated fig. 1);
a plurality of protrusions (there are at least two of 6 protrusions/ribs) extending outwardly from the housing body (annotated fig. 1);
the camera disposed within the housing body such that the camera can view through the at least one optical opening (figs. 1-3); 
one or more lights disposed within the housing body within the one or more light openings (figs. 1-3);
wherein the plurality of protrusions (ribs 1-6) are or include one or more circumferential ribs extending radially outwardly from the housing body, wherein the one or more circumferential ribs include a plurality of symmetrically spaced circumferential ribs that extend radially outwardly starting from the optical opening (the camera opening 7), extending circumferentially and ending at a rear location of the housing body (annotated fig. 1),
but fails to teach
an antenna hole defined in a rear side of the housing body and configured to allow an antenna to extend away from a direction of the camera,
a rear opening diametrically opposite the camera opening, wherein the rear location is the rear opening, wherein the rear opening includes one or more threads configured to engage an attachment member extend therethrough to allow attachment of the camera ball to a duct inspection rod;
the attachment member threadably engaged within the rear opening; and 
a flexible spring operatively connected to the attachment member configured to couple the duct inspection rod to the cameral ball via the attachment member.
However, in the same field of endeavor Zahnd teaches
an antenna hole (antenna hole 27) defined in a rear side (rear 23a) of the housing body and configured to allow an antenna (antenna 32 and antenna cable running through the antenna hole 27) to extend away from a direction of the camera (11), wherein the housing body includes a rear opening (24) diametrically opposite the camera opening, wherein the rear location is the rear opening (Figs. 1-3; paras. 0050-0052, 0067, 0072-0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zahnd in Troglotech to have an antenna hole defined in a rear side of the housing body and configured to allow an antenna to extend away from a direction of the camera, wherein the housing body includes a rear opening diametrically opposite the camera opening, wherein the rear location is the rear opening for enabling an efficient wireless inspection and cleaning system by omission of additional power/data cables and reducing setup times while allowing wireless inspection and cleaning at the same time yielding a predicted result.
Moreover, in the same field of endeavor Olsson teaches
wherein the rear opening includes one or more threads (threads 804) configured to engage an attachment member (608) extend therethrough to allow attachment of the camera ball to a duct inspection rod (Figs. 6, 8; paras. 0068, 0069);
the attachment member (608) threadably engaged within the rear opening (with threads 612) (Figs. 6, 8; paras. 0068, 0069); and 
a flexible spring (614) operatively connected to the attachment member configured to couple the duct inspection rod to the cameral ball via the attachment member (Figs. 6, 8; paras. 0068, 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Olsson in the combination of Troglotech and Zahnd to have wherein the rear opening includes one or more threads configured to engage an attachment member extend therethrough to allow attachment of the camera ball to a duct inspection rod; the attachment member threadably engaged within the rear opening; and  a flexible spring operatively connected to the attachment member configured to couple the duct inspection rod to the cameral ball via the attachment member for attaching a high pressure rinsing system allowing wireless inspection and cleaning at the same time yielding a predicted result.

Regarding claim 23, the combination of Troglotech, Zahnd and Olsson teaches everything as claimed in claim 21. In addition, Zahnd teaches further comprising a wireless transceiver (WLAN module 30) and the antenna (antenna 32 having its antenna cable running through antenna hole 27), the wireless transceiver disposed within the housing body and operatively connected to the camera (11) to receive imaging data therefrom, wherein the wireless transceiver is operatively connected to the antenna to wirelessly transmit data, wherein the antenna passes through the antenna hole to extend from the housing body (Figs. 2, 3; paras. 0072, 0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zahnd in the combination of Troglotech and Zahnd to have comprising a wireless transceiver and the antenna, the wireless transceiver disposed within the housing body and operatively connected to the camera to receive imaging data therefrom, wherein the wireless transceiver is operatively connected to the antenna to wirelessly transmit data, wherein the antenna passes through the antenna hole to extend from the housing body for providing wireless capability for the camera head enabling an efficient wireless transmission of high resolution real time video data to a display device yielding a predicted result.

Regarding claim 25, the combination of Troglotech, Zahnd and Olsson teaches everything as claimed in claim 20. In addition, Olsson teaches
wherein the flexible spring is a stiff flexible spring (Figs. 6, 8; paras. 0068, 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Olsson in the combination of Troglotech, Zahnd and Olsson to have wherein the flexible spring is a stiff flexible spring for controlling rigidity of sections near the camera allowing self-straightening the camera view yielding a predicted result.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troglotech (“Troglotech Sewer Inspection Camera - T710 1-Inch Camera”, “https://www.youtube.com/watch?v=wAKwI6kb4tA”, 2013) in views of Zahnd et al (US 20160325321) and Olsson et al (US 20160305891 A1) as applied to claim 23 above, and further in views of Cover (US 20150381859 A1).
Regarding claim 24, the combination of Troglotech, Zahnd and Olsson teaches everything as claimed in claim 23. In addition, Zahnd teaches further comprising:
a controller disposed within the housing body and configured to control one or more or all of the camera, the one or more lights, and the wireless transceiver, a rechargeable battery disposed within the housing body (Fig. 3; paras. 0048, 0058-0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zahnd in the combination of Troglotech, Zahnd and Olsson to have a controller disposed within the housing body and configured to control one or more or all of the camera, the one or more lights, and the wireless transceiver, a rechargeable battery disposed within the housing body for allowing the camera head to operate and controlled remotely yielding a predicted result.
Moreover, Olsson teaches
wherein the attachment member is a threaded bolt (threads 612) configured to engage a flexible spring (spring 614) (Figs. 6, 8; paras. 0068, 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Olsson in the combination of Troglotech, Zahnd and Olsson to have wherein the attachment member is a threaded bolt configured to engage a flexible spring for providing convenient threads configuration for quickly an securely attaching a high pressure rinsing system allowing wireless inspection and cleaning at the same time yielding a predicted result.
But fails to teach
a power switch operatively connected to the controller to turn the controller on or off, the power switch accessible from an outside of the housing body, and a charging port accessible from the outside of the housing body.
However, in the same field of endeavor Cover teaches
a power switch (on/off power switch 16) operatively connected to the controller to turn the controller on or off, the power switch accessible from an outside of the housing body, and a charging port (power port 168) accessible from the outside of the housing body (Fig. 2; para. 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Cover in the combination of Troglotech, Zahnd and Olsson to have a power switch operatively connected to the controller to turn the controller on or off, the power switch accessible from an outside of the housing body, and a charging port accessible from the outside of the housing body for enabling powering on/off the camera device by a convenient switch on the camera body and providing a different charge port that may offer faster charge yielding a predicted result.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696